DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 6-14 of the response, filed 01/15/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 01/14/2021, the added limitations to Claims 1 and 8 of a first installation flange of a first bulkhead part contacting a second installation flange of a second bulkhead part is not disclosed by the previously cited prior art.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn.
Claim Objections
Claim 11 is objected to because of the following informalities:  “at least one of a first side and a second side” should read “at least one of a first side of the bulkhead and a second side of the bulkhead”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 disclose the limitation “said at least one bulkhead part” in Lines 9-10 and 4, respectively.  However, Claims 1 and 8 both disclose “a first bulkhead part” and “a second bulkhead part”.  It is unclear to which bulkhead part “said at least one bulkhead part” refers.
Claim 5 discloses the limitations “a bulkhead unit”, “a wind turbine blade”, “a longitudinal direction”, “a blade root”, “a tip end”, “a chordwise direction”, “a leading edge”, “a trailing edge”, “at least one bulkhead unit”.  However, Claim 5 depends upon Claim 1, and Claim 1 already discloses each of these limitations.  It is unclear whether each of these limitations in Claim 5 are the same as or different from the ones in Claim 1.
It is also unclear whether “at least one bulkhead unit” in Claim 5, Line 8 is the same as or different from “a bulkhead unit” in Claim 5, Line 1.
Claim 10 discloses the limitations “A wind turbine blade”, “a wind turbine”, “a blade root section”, and “at least one bulkhead unit”.  However, Claim 10 depends upon Claim 8 or Claim 9, and Claim 8 already discloses the limitation “a wind turbine blade” while Claim 9 already discloses the limitations “a wind turbine blade”, “a wind turbine”, “a blade root section”, and “a 
Claims 4, 6-7, and 9 are rejected due to their dependence upon rejected independent Claims 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent No: 8,475,133) in view of Bendel (US Publication No: 2013/0164144).
Regarding Claim 11: Baker discloses a method of manufacturing a bulkhead unit for a wind turbine blade (Figures 1-2, No. 110).  The blade extends in a longitudinal direction from a blade root (112) to a tip end (121) and in a chordwise direction from a leading edge (Figure 2A, top edge) to a trailing edge (Figure 2A, bottom edge).  The method comprises manufacturing a bulkhead (Figure 2B, No. 142), wherein the bulkhead, when installed, extends in a radial direction (direction from the root of the blade to the tip) and has at least a first side (side of 142 shown in Figure 2B), a second side (side of 142 opposite of side shown in Figure 2B), and an outer circumference 
Bendel teaches a bulkhead (Figure 2, No. 22) for a wind turbine blade (14), the bulkhead comprising integrating an element (Paragraph [0040], Lines 4-6 - “hatch” integrated with opening 24) on the bulkhead prior to installation of the bulkhead unit, wherein said element is arranged on a first side of the bulkhead, the at least one element engaging with at least one installation opening (24) formed through the bulkhead (Figure 2; Paragraph [0040], Lines 4-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Baker with the step of integrating an element on the bulkhead, as taught by Bender, for the purpose of allowing access to the inside of the rotor blade from the rotor hub (Paragraph [0005]; Paragraph [0040], Lines 4-6).
 Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745